Case 8:18-cv-00901-MSS-AAS Document 69 Filed 05/13/19 Page 1 of 1 PageID 544



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DONALD ANDERSON,

       Plaintiff,

v.                                                        Case No: 8:18-cv-901-T-35AAS

THADDEUS MICHAEL BULLARD, SR.
and WORLD WRESTLING
ENTERTAINMENT, INC.,

       Defendants.



               ORDER OF DISMISSAL WITHOUT PREJUDICE
       On May 13, 2019, Plaintiff filed a Notice of Settlement, informing the Court that the

above-captioned case was settled. (Dkt. 68) Therefore, it is hereby ORDERED that

pursuant to the Notice of Settlement and Rule 3.08 (b) of the Local Rules of the United

States District Court for the Middle District of Florida, this case is DISMISSED WITHOUT

PREJUDICE, subject to the right of the Parties, within sixty (60) calendar days from the

date of this Order, to submit a final stipulation of dismissal, should they so choose, or for

any party to reopen the case, upon good cause shown. After the sixty (60)-day period,

the dismissal shall be with prejudice. Any pending motions are DENIED as moot. The

Clerk is directed to CLOSE this case.

       DONE and ORDERED in Tampa, Florida, this 13th day of May, 2019.




Copies furnished to:
Counsel of Record
Any pro se party
